Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)1 as being anticipated by Lesartre  United States Patent Application Publication 2016/0343455 hereinafter L.
In regard to claims 1, 11, 17
L discloses a method comprising:
determining that a first plane of a set of planes of a memory die is an invalid plane; and issuing, based at least in part on the determining, a single descriptor associated with a 
In regard to claims 2, 12, 18
L discloses the method of claim 1, further comprising:
replacing an address of the first plane with an address of the second plane of the set of planes, wherein the second plane of the set of planes is a valid plane. (Paragraph 51)
In regard to claim 3
L discloses the method of claim 2, further comprising:
determining a number of invalid planes of the set of planes; and replacing addresses for each of the number of invalid planes with an address associated with a valid plane in a multi-plane command sequence indicated by the single descriptor. (Paragraphs 51-55)
In regard to claim 4
L discloses the method of claim 1, further comprising:
duplicating the second command of the plurality of commands based at least in part on the first plane being the invalid plane; and replacing the first command with the second command based at least in part on duplicating the second command. (Paragraphs 16-20) & (Paragraph 51)
In regard to claims 5, 14, 19
L discloses the method of claim 1, wherein determining that the first plane of the set of planes is the invalid plane is based at least in part on the first plane containing an 
In regard to claim 6
L discloses the method of claim 1, wherein the second command corresponds to the second plane different from the first plane. (Paragraphs 16-20) & (Paragraph 59)
In regard to claims 7, 15
L discloses the method of claim 1, wherein the second command corresponds to a valid
plane. (Paragraphs 16-20) & (Paragraph 59)
In regard to claim 8
L discloses the method of claim 1, wherein issuing the single descriptor further
comprises:  issuing the single descriptor to a local memory controller of the memory die. (FREE-p mechanism)
In regard to claim 9
L discloses the method of claim 1, wherein the single descriptor contains only-commands for valid planes of the set of planes. (Paragraph 14)
In regard to claims 10, 16
L discloses t he method of claim 1, wherein the plurality of commands are associated with at least one of a read operation, a write operation, or an erase operation. (Paragraph 18)
In regard to claims 13, 20
L discloses the method of claim 12, wherein issuing the plurality of commands further
comprises: issuing the second command for the second plane of the set of planes. (Paragraph 18)
                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Prior art 2019/0361614 from IBM is relevant art to the present Application.
Prior art 10,832,789 from Western Digital is also relevant art to the present Application.
Prior art 9,502,139 from Intel is also relevant art to the present Application. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.R./
/Amine Riad/
Primary Examiner